DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 12/03/2021 which amended claims 1, 2, 4, 16 and 20 and cancelled claims 3 and 17. Claims 1-2, 4-16 and 18-20 are currently pending in the application for patent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 7-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurozuka et al (US 2009/0147224; hereinafter referred to as Kurozuka) in view of Ide et al (US 2015/0036105; hereinafter referred to as Ide).
Regarding Claim 1, Kurozuka discloses an apparatus (Figure 13; Image Projection Apparatus 300) comprising: 
a scanning mirror assembly (Figure 13; Mirror Section 6) to scan incident light in a field of view (see Figure 13 and Paragraph [0234]; wherein mirror driving section 13 drives mirror section 6 to begin scanning within the bounds of screen 20); 
a first laser light source (Figure 13; Light-Emitting Elements 1a, 1b, and 1c) to produce visible laser light pulses (see Paragraph [0089]; wherein it is disclosed that light-emitting element 1a outputs red laser light 10a, light-emitting element 1b outputs green laser light 10b, and light-emitting element 1c outputs blue laser light 10c); 
a second laser light source (Figure 13; Light Emitting Element 1d) to produce infrared (IR) laser light pulses (see Paragraph [0184]; wherein it is disclosed that the light-emitting element 1d [incorrectly labeled ‘id’] outputs infrared laser light 4a), wherein the first (Figure 13; Light-Emitting Elements 1a, 1b, and 1c) and second laser light sources (Figure 13; Light Emitting Element 1d) are positioned relative to the scanning mirror assembly (Figure 13; Mirror Section 6) to cause the IR laser light pulses (Figure 13; Infrared Laser Light 4a) to scan a portion of the field of view at a different time than the visible laser light pulses (Figure 13; Laser Light 4) scan the portion of the field of view (see Paragraphs [0188] and [0203]; wherein it is disclosed that infrared laser light 4a is scanned ahead of the laser light 4 for image displaying purposes, so that the curvature calculation and evaluation can be performed before the laser light 4 for image displaying purposes performs display); and 
a virtual protective housing circuit (Figure 13; Photo-Detection Section 9 and Calculation Section 15) to generate depth data from the received reflections of IR laser light pulses and to determine at least one mask area within the field of view using the depth data (see Paragraphs [0105], [0142], [0187] and [0209]; wherein it is disclosed that a portion of the infrared laser light 4a having been reflected from the screen 20 is reflected at the mirror section 6 and the half mirror 5a so as to enter the detection section 9. A distance between a point at which the infrared laser light 4a was reflected and the video projection apparatus 200 is calculated by counting the phase difference between the outgoing light from the light-emitting element 1d and the light entering the detection section 9, wherein by recording the distances which are consecutively calculated by the scanning of the infrared laser light 4a, an outer-shape profile of places where the infrared laser light 4a was reflected can be acquired such that planarity is calculated from the curvature of the profile 41. Thereby, laser light for image displaying purposes can be selectively projected only in a planar portion while preventing projection onto a curved obstacle such as a human head), the virtual protective housing circuit (Figure 13; Photo-Detection Section 9 and Calculation Section 15) to alternately blank and not blank groups of pixels in the at least one mask area to reduce a number of visible laser light pulses in the at least one mask area to reduce accessible emissions of the apparatus (see Figure 16A and Paragraphs [0105], [0142] and [0228]; wherein it is disclosed that when an obstacle 22 such as a human is present in a projection region of laser light, the reflected light in that region is disturbed, and the correlation between the reflected light intensity and the image signal is lost, so that a predetermined level of signal is no longer obtained and as a result image displaying within that region is suspended to prevent damage to the eyes of the human and that the system controller 11 determines whether a subregion 45 to be scanned with laser light 2 is within the screen region 55 or within the non-screen region 56, and projects the laser light 2 only if it is within the screen region 55 such that an image is always projected onto the screen 20 only. That is, when viewing figure 16A of Kurozuka, for example, the groups of pixels to the left of the outline of the user are not blanked, the group of pixels aligned with the outline of the user are then blanked, and the group of pixels to the right of the user are not blanked. Thereby, satisfying the aforementioned claim limitations).
Kurozuka does not expressly disclose that the virtual protective housing circuit alternately blanks and not blanks pixels in a checkered pattern over the at least one mask area.
Ide discloses an apparatus (Figure 12; Laser Projector 2) comprising: 
a scanning mirror assembly (Figure 12; MEMS Scanner 25) to scan incident light in a field of view (see Figure 12; Paragraph [0115]); 
a first laser light source (Figure 12; Laser Light Source 11-13) to produce visible laser light pulses to generate pixels in the field of view (see Paragraph [0112]); 
a second laser light source (Figure 12; Laser Diode 14) to produce infrared (IR) laser light pulses (see Paragraph [0112]); and 
a virtual protective housing circuit (Figure 12; Control Unit 40) to generate depth data from the received reflections of IR laser light pulses and to determine at least one mask area within the field of view using the depth data (see Paragraph [0105]), the virtual protective housing circuit (Figure 12; Control Unit 40) to alternately blank and not blank groups of pixels in the at least one mask area to reduce a number of visible laser light pulses in the at least one mask area and to reduce accessible emissions of the apparatus by alternately blanking and not blanking pixels in a checkered pattern over the at least one mask area (see Paragraph [0119]; wherein it is disclosed that the laser projector 2 projects an infrared image for distortion correcting by scanning the infrared laser light from the IR fiber using the MEMS scanner 25 so as to superimpose the infrared image on the visible light image and wherein the infrared image for distortion correcting is, for example, an image of a checkerboard pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the virtual protective housing circuit of Kurozuka such that it is configured to alternately blank and not blank pixels in a checkered pattern over the at least one mask area, as taught by Ide, because doing so would allow for image distortion to be detected by calculation, and a correction to be applied to cancel out image distortion in cases where the projection surface is not a plane surface or when the surface geometry is known (see Ide Paragraph [0120]).
Regarding Claim 2, Kurozuka as modified by Ide discloses the limitations of claim 1 as detailed above.
Ide further discloses alternately blanking and not blanking pixels in a checkered pattern over the at least one mask area comprises alternately blanking and not blanking n pixels, where n is an integer (see Paragraph [0119]; wherein it is disclosed that the laser projector 2 projects an infrared image for distortion correcting by scanning the infrared laser light from the IR fiber using the MEMS scanner 25 so as to superimpose the infrared image on the visible light image and wherein the infrared image for distortion correcting is, for example, an image of a checkerboard pattern).
Regarding Claim 4, Kurozuka as modified by Ide discloses the limitations of claim 1 as detailed above.
Kurozuka further discloses the virtual protective housing circuit (Figure 13; Photo-Detection Section 9 and Calculation Section 15) is operable to alternately blank and not blank groups of pixels in an entirety of a projected image in response to a measured distance in the depth data being below a threshold, and further operable to alternately blank and not blank groups of pixels over portions of the projected image that extend beyond the projection surface (see Figure 11; Paragraphs [0187], [0203] and [0209]; wherein it is disclosed that a portion of the infrared laser light 4a having been reflected from the screen 20 is reflected at the mirror section 6 and the half mirror 5a so as to enter the detection section 9. A distance between a point at which the infrared laser light 4a was reflected and the video projection apparatus 200 is calculated by counting the phase difference between the outgoing light from the light-emitting element 1d and the light entering the detection section 9, wherein by recording the distances which are consecutively calculated by the scanning of the infrared laser light 4a, an outer-shape profile of places where the infrared laser light 4a was reflected can be acquired such that planarity is calculated from the curvature of the profile 41. Thereby, laser light for image displaying purposes can be selectively projected only in a planar portion while preventing projection onto a curved obstacle such as a human head and it is also disclosed that a display flag OFF point 37 is a place where a curvature is greater than a threshold value Th and therefore image displaying is OFF, as shown in black and In the other, blank portions (image displayable region), a flag for turning ON the image displaying is written such that the laser light 4 for image displaying purposes is turned OFF at any position other than the screen 20).
Regarding Claim 5, Kurozuka as modified by Ide discloses the limitations of claim 1 as detailed above.
Kurozuka further discloses the virtual protective housing circuit (Figure 13; Photo-Detection Section 9 and Calculation Section 15) comprises: 
an IR light detector (Figure 13; Photo-Detection Section 9) to detect reflections of IR laser light pulses (see Figure 13 and Paragraph [0187]; wherein it is disclosed that a portion of the infrared laser light 4a having been reflected from the screen 20 is reflected at the mirror section 6 and the half mirror 5a so as to enter the detection section 9); and 
a time-of-flight (TOF) measurement circuit (Figure 13; Distance Calculation Section 15a) responsive to the IR light detector (Figure 13; Photo-Detection Section 9) to measure distances to reflection points in the field of view (see Paragraph [0187]; wherein it is disclosed that the distance calculation section 15a is responsible for calculating a distance between a point at which the infrared laser light 4a was reflected and the video projection apparatus 200 by counting the phase difference between the outgoing light from the light-emitting element 1d and the light entering the detection section 9). 
Regarding Claim 7, Kurozuka as modified by Ide discloses the limitations of claim 5 as detailed above.
Kurozuka further discloses the virtual protective housing circuit (Figure 13; Photo-Detection Section 9 and Calculation Section 15) comprises a planarity detector (Figure 13; Profile Storing Section 15b) and wherein the planarity detector (Figure 13; Profile Storing Section 15b) determines the at least one mask area where non-planarity is detected (see Paragraphs [0203], [0206]-[0209]; wherein it is disclosed that calculation is performed to determine the profile 41 which is stored to the profile storing section 15b and wherein a curvature is calculated from the profile 41, and if it is greater than the threshold value Th, a flag for the corresponding position in the laser stop position storing section 11a is set to display-OFF. If it is smaller than the threshold value Th, a planar determination is made, and a flag for the corresponding position in the laser stop position storing section 11a is set to display-ON such that laser light for image displaying purposes can be selectively projected only in a planar portion)
Regarding Claim 8, Kurozuka as modified by Ide discloses the limitations of claim 7 as detailed above.
Kurozuka further discloses the planarity detector (Figure 13; Profile Storing Section 15b) determines the at least one mask area to extend beyond areas where non-planarity is detected in at least one dimension (see Figure 16A and Paragraph [0224]; wherein it is disclosed that subregions 45 within the non-screen region 56 have been determined as non-planar, or may be those which have been determined as planar but belong to a group of planes with small areas. That is, with reference to figure 16A, there are portions of a human body which only partially impede/overlap planar subregions 45. However, because those partially overlapped subregions 45 belong to a group of planes with small areas they are prevented from being illuminated with image light the same way non-planar/non-screen regions 56 are. Thereby, portions of the projected image are determined beyond areas where non-planarity is detected).
Regarding Claim 9, Kurozuka as modified by Ide discloses the limitations of claim 1 as detailed above.
Kurozuka further discloses the first (Figure 13; Light-Emitting Elements 1a, 1b, and 1c) and second laser light sources (Figure 13; Light Emitting Element 1d) are positioned relative to the scanning mirror assembly (Figure 13; Mirror Section 6) to cause the IR laser light pulses (Figure 13; Infrared Laser Light 4a) to scan a non-zero number of scan lines ahead of the visible laser light pulses (see Paragraphs [0188] and [0203]; wherein it is disclosed that infrared laser light 4a is scanned ahead of the laser light 4 for image displaying purposes, so that the curvature calculation and evaluation can be performed before the laser light 4 for image displaying purposes performs display).
Regarding Claim 10, Kurozuka discloses an apparatus (Figure 13; Image Projection Apparatus 300) comprising: 
a first laser light source (Figure 13; Light-Emitting Elements 1a, 1b, and 1c) to emit visible laser light pulses (see Paragraph [0089]; wherein it is disclosed that light-emitting element 1a outputs red laser light 10a, light-emitting element 1b outputs green laser light 10b, and light-emitting element 1c outputs blue laser light 10c); 
a second laser light source (Figure 13; Light Emitting Element 1d) to emit infrared (IR) laser light pulses (see Paragraph [0184]; wherein it is disclosed that the light-emitting element 1d [incorrectly labeled ‘id’] outputs infrared laser light 4a), 
a scanning mirror assembly (Figure 13; Mirror Section 6) to scan the IR laser light pulses in two dimensions in a field of view and scan the visible laser light pulses in the two dimensions to generate pixels in a projected image in the field of view (see Paragraphs [0185] and [0187])
time of flight measurement circuitry (Figure 13; Photodetector 9) to produce depth data representing distances to a projection surface (Figure 13; Screen 20) in the field of view in response to received reflections of IR laser light pulses (see Paragraph [0106]); and 
a virtual protective housing circuit (Figure 13; Calculation Section 15), the virtual protective housing circuit (Figure 13; Calculation Section 15) operable to identify at least one mask area in at least a portion of the field of view in response to detected non-planarity near the projection surface in the depth data (see Paragraphs [0105], [0142], [0187] and [0209]; wherein it is disclosed that a portion of the infrared laser light 4a having been reflected from the screen 20 is reflected at the mirror section 6 and the half mirror 5a so as to enter the detection section 9. A distance between a point at which the infrared laser light 4a was reflected and the video projection apparatus 200 is calculated by counting the phase difference between the outgoing light from the light-emitting element 1d and the light entering the detection section 9, wherein by recording the distances which are consecutively calculated by the scanning of the infrared laser light 4a, an outer-shape profile of places where the infrared laser light 4a was reflected can be acquired such that planarity is calculated from the curvature of the profile 41. Thereby, laser light for image displaying purposes can be selectively projected only in a planar portion while preventing projection onto a curved obstacle such as a human head) and alternately blank and not blank groups of pixels in the at least one mask area to reduce a number of visible laser light pulses in the at least one mask (see Figure 16A and Paragraphs [0105], [0142] and [0228]; wherein it is disclosed that when an obstacle 22 such as a human is present in a projection region of laser light, the reflected light in that region is disturbed, and the correlation between the reflected light intensity and the image signal is lost, so that a predetermined level of signal is no longer obtained and as a result image displaying within that region is suspended to prevent damage to the eyes of the human and that the system controller 11 determines whether a subregion 45 to be scanned with laser light 2 is within the screen region 55 or within the non-screen region 56, and projects the laser light 2 only if it is within the screen region 55 such that an image is always projected onto the screen 20 only. That is, when viewing figure 16A of Kurozuka, for example, the groups of pixels to the left of the outline of the user are not blanked, the group of pixels aligned with the outline of the user are then blanked, and the group of pixels to the right of the user are not blanked. Thereby, satisfying the aforementioned claim limitations).
Kurozuka does not expressly disclose that the virtual protective housing circuit alternately blanks and not blanks pixels in a checkered pattern in the at least one mask area to reduce a number of visible laser light pulses in the at least one mask area.
Ide discloses an apparatus (Figure 12; Laser Projector 2) comprising: 
a scanning mirror assembly (Figure 12; MEMS Scanner 25) to scan incident light in a field of view (see Figure 12; Paragraph [0115]); 
a first laser light source (Figure 12; Laser Light Source 11-13) to produce visible laser light pulses to generate pixels in the field of view (see Paragraph [0112]); 
a second laser light source (Figure 12; Laser Diode 14) to produce infrared (IR) laser light pulses (see Paragraph [0112]); and 
a virtual protective housing circuit (Figure 12; Control Unit 40) to generate depth data from the received reflections of IR laser light pulses and to determine at least one mask area within the field of view using the depth data (see Paragraph [0105]), the virtual protective housing circuit (Figure 12; Control Unit 40) to alternately blank and not blank groups of pixels in the at least one mask area to reduce a number of visible laser light pulses in the at least one mask area and to reduce accessible emissions of the apparatus by alternately blanking and not blanking pixels in a checkered pattern in the at least one mask area to reduce a number of visible laser light pulses in the at least one mask area (see Paragraph [0119]; wherein it is disclosed that the laser projector 2 projects an infrared image for distortion correcting by scanning the infrared laser light from the IR fiber using the MEMS scanner 25 so as to superimpose the infrared image on the visible light image and wherein the infrared image for distortion correcting is, for example, an image of a checkerboard pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the virtual protective housing circuit of Kurozuka such that it is configured to alternately blank and not blank pixels in a checkered pattern over the at least one mask area to reduce a number of visible laser light pulses in the at least one mask area, as taught by Ide, because doing so would allow for image distortion to be detected by calculation, and a correction to be applied to cancel out image distortion in cases where the projection surface is not a plane surface or when the surface geometry is known (see Ide Paragraph [0120]).
Regarding Claim 11, Kurozuka as modified by Ide discloses the limitations of claim 10 as detailed above.
Kurozuka further discloses the virtual protective housing circuit (Figure 13; Calculation Section 15) is operable to alternately blank and not blank groups of pixels in an entirety of a projected image in response to a measured distance in the depth data being below a first threshold (see Figure 11; Paragraphs [0187], [0203] and [0209]; wherein it is disclosed that a portion of the infrared laser light 4a having been reflected from the screen 20 is reflected at the mirror section 6 and the half mirror 5a so as to enter the detection section 9. A distance between a point at which the infrared laser light 4a was reflected and the video projection apparatus 200 is calculated by counting the phase difference between the outgoing light from the light-emitting element 1d and the light entering the detection section 9, wherein by recording the distances which are consecutively calculated by the scanning of the infrared laser light 4a, an outer-shape profile of places where the infrared laser light 4a was reflected can be acquired such that planarity is calculated from the curvature of the profile 41. Thereby, laser light for image displaying purposes can be selectively projected only in a planar portion while preventing projection onto a curved obstacle such as a human head and it is also disclosed that a display flag OFF point 37 is a place where a curvature is greater than a threshold value Th and therefore image displaying is OFF, as shown in black and In the other, blank portions (image displayable region), a flag for turning ON the image displaying is written such that the laser light 4 for image displaying purposes is turned OFF at any position other than the screen 20).
Kurozuka does not expressly disclose that the virtual protective housing circuit alternately blanks and not blanks groups of pixels in a checkered pattern.
Ide discloses the virtual protective housing circuit (Figure 12; Control Unit 40) that alternately blanks and not blanks groups of pixels in a checkered pattern over the at least one mask area (see Paragraph [0119]; wherein it is disclosed that the laser projector 2 projects an infrared image for distortion correcting by scanning the infrared laser light from the IR fiber using the MEMS scanner 25 so as to superimpose the infrared image on the visible light image and wherein the infrared image for distortion correcting is, for example, an image of a checkerboard pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the virtual protective housing circuit of Kurozuka such that it is configured to alternately blank and not blank pixels in a checkered pattern over the entirety of the projected image, as taught by Ide, wherein upon combination the alternate blanking and not blanking groups of pixels in a checkered pattern would be over an entirety of the projection image in response to a measured distance in the depth data being below a first threshold, because doing so would allow for image distortion to be detected by calculation, and a correction to be applied to cancel out image distortion in cases where the projection surface is not a plane surface or when the surface geometry is known (see Ide Paragraph [0120]).
Regarding Claim 12, Kurozuka as modified by Ide discloses the limitations of claim 10 as detailed above.
Kurozuka further discloses the virtual protective housing circuit (Figure 13; Calculation Section 15) is operable to alternately blank and not blank groups of pixels over portions of the projected image that extend beyond the projection surface (see Figure 11; Paragraphs [0187], [0203] and [0209]; wherein it is disclosed that a portion of the infrared laser light 4a having been reflected from the screen 20 is reflected at the mirror section 6 and the half mirror 5a so as to enter the detection section 9. A distance between a point at which the infrared laser light 4a was reflected and the video projection apparatus 200 is calculated by counting the phase difference between the outgoing light from the light-emitting element 1d and the light entering the detection section 9, wherein by recording the distances which are consecutively calculated by the scanning of the infrared laser light 4a, an outer-shape profile of places where the infrared laser light 4a was reflected can be acquired such that planarity is calculated from the curvature of the profile 41. Thereby, laser light for image displaying purposes can be selectively projected only in a planar portion while preventing projection onto a curved obstacle such as a human head and it is also disclosed that a display flag OFF point 37 is a place where a curvature is greater than a threshold value Th and therefore image displaying is OFF, as shown in black and In the other, blank portions (image displayable region), a flag for turning ON the image displaying is written such that the laser light 4 for image displaying purposes is turned OFF at any position other than the screen 20).
Kurozuka does not expressly disclose that the virtual protective housing circuit alternately blanks and not blanks groups of pixels in a checkered pattern.
Ide discloses the virtual protective housing circuit (Figure 12; Control Unit 40) that alternately blanks and not blanks groups of pixels in a checkered pattern over the at least one mask area (see Paragraph [0119]; wherein it is disclosed that the laser projector 2 projects an infrared image for distortion correcting by scanning the infrared laser light from the IR fiber using the MEMS scanner 25 so as to superimpose the infrared image on the visible light image and wherein the infrared image for distortion correcting is, for example, an image of a checkerboard pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the virtual protective housing circuit of Kurozuka such that it is configured to alternately blank and not blank pixels in a checkered pattern over portions of the projected image that extend beyond the projection surface, based upon the teachings of Ide, because doing so would allow for image distortion to be detected by calculation, and a correction to be applied to cancel out image distortion in cases where the projection surface is not a plane surface or when the surface geometry is known (see Ide Paragraph [0120]).
Regarding Claim 13, Kurozuka as modified by Ide discloses the limitations of claim 10 as detailed above.
Kurozuka further discloses the virtual protective housing circuit (Figure 13; Calculation Section 15) is operable to identify the at least one mask area in the at least the portion of the field of view in response to detected non-planarity by identifying areas that go beyond areas of non-planarity in at least one dimension in the field of view (see Figure 16A and Paragraph [0224]; wherein it is disclosed that subregions 45 within the non-screen region 56 have been determined as non-planar, or may be those which have been determined as planar but belong to a group of planes with small areas. That is, with reference to figure 16A, there are portions of a human body which only partially impede/overlap planar subregions 45. However, because those partially overlapped subregions 45 belong to a group of planes with small areas they are prevented from being illuminated with image light the same way non-planar/non-screen regions 56 are. Thereby, portions of the projected image are determined beyond areas where non-planarity is detected).
Regarding Claim 14, Kurozuka as modified by Ide discloses the limitations of claim 13 as detailed above.
Ide further discloses the virtual protective housing circuit is operable to alternately blank and not blank groups of pixels in the checkered pattern in the at least one mask area by alternately blanking and not blanking n pixels, where n is an integer (see Paragraph [0119]; wherein it is disclosed that the laser projector 2 projects an infrared image for distortion correcting by scanning the infrared laser light from the IR fiber using the MEMS scanner 25 so as to superimpose the infrared image on the visible light image and wherein the infrared image for distortion correcting is, for example, an image of a checkerboard pattern).
Regarding Claim 15, Kurozuka as modified by Ide discloses the limitations of claim 10 as detailed above.
Kurozuka further discloses that the IR laser light pulses emissions are below a targeted power level threshold (see Paragraphs [0020]-[0021]; wherein it is disclosed that a maximum radiation power of the laser light is a radiation power such that an energy that enters a human eye when the laser light scans the eye is equal to or less than a safe level which is defined by a safety standard).
Regarding Claim 16, Kurozuka discloses a method comprising: 
scanning infrared (IR) laser light pulses out in front of visible laser light pulses in a field of view (see Paragraphs [0188] and [0203]; wherein it is disclosed that infrared laser light 4a is scanned ahead of the laser light 4 for image displaying purposes, so that the curvature calculation and evaluation can be performed before the laser light 4 for image displaying purposes performs display), where the visible laser light pulses generate pixels (see Figure 11 and Paragraph [0203]; wherein the image displayed on the screen 20 inherently has pixels); 
receiving reflections of the IR laser light pulses (Figure 13; Infrared Laser Light 4a) from reflection points within the field of view (see Figure 13 and Paragraph [0187]; wherein it is disclosed that a portion of the infrared laser light 4a having been reflected from the screen 20 is reflected at the mirror section 6 and the half mirror 5a so as to enter the detection section 9); 
measuring times of flight of the reflections of the IR laser light pulses (Figure 13; Infrared Laser Light 4a) to produce depth data (see Paragraph [0187]; wherein it is disclosed that by recording the distances which are consecutively calculated by the scanning of the infrared laser light 4a, an outer-shape profile [depth data] of places where the infrared laser light 4a was reflected can be acquired); 
detecting an area of non-planarity in the depth data (see Paragraph [0190]; wherein it is disclosed that the system controller 11 calculates a curvature of the profile for each projected position such that any portion that is acquired on the screen 20 has a near-zero curvature because the screen 20 is generally planar, whereas any portion that is acquired from an object that can be approximated to a sphere, e.g., a human head, has a certain degree of curvature); and determining at least one mask area within the field of view based on the detected area of non-planarity (see Paragraphs [0206]-[0209]; wherein it is disclosed that planarity is calculated from the curvature of the profile 41, and laser light for image displaying purposes can be selectively projected only in a planar portion); and 
alternately blanking and not blanking groups of pixels in the at least one mask area to reduce a number of visible laser light pulses in the at least one mask area (see Paragraph [0191]; wherein it is disclosed that the system controller 11 controls the laser modulation section 12 to switch between ON and OFF of the light source 1 such that the light source 1 does not perform image displaying in any region where the curvature falls within the predetermined range/is non-planar).
Kurozuka does not expressly disclose that the alternately blanking and not blanking groups of pixels in the at least one mask area to reduce the number of visible laser light pulses comprises alternately blanking and not blanking in a checkered pattern.
Ide discloses a method comprising: 
scanning infrared (IR) laser light pulses out in front of visible laser light pulses in a field of view, where the visible laser light pulses generate pixels (see Figure 12; Paragraph [0115]); 
receiving reflections of the IR laser light pulses from reflection points within the field of view (see Paragraph [0115]); 
measuring times of flight of the reflections of the IR laser light pulses to produce depth data (see Paragraph [0114]); 
detecting an area of non-planarity in the depth data and determining at least one mask area within the field of view based on the detected area of non-planarity (see Paragraph [0115]); and 
alternately blanking and not blanking groups of pixels in the at least one mask area to reduce a number of visible laser light pulses in the at least one mask area, wherein the alternately blanking and not blanking groups of pixels in the at least one mask area to reduce the number of the visible laser light pulses comprises alternately blanking and not blanking in a checkered pattern (see Paragraph [0119]; wherein it is disclosed that the laser projector 2 projects an infrared image for distortion correcting by scanning the infrared laser light from the IR fiber using the MEMS scanner 25 so as to superimpose the infrared image on the visible light image and wherein the infrared image for distortion correcting is, for example, an image of a checkerboard pattern).
Regarding Claim 18, Kurozuka as modified by Ide discloses the limitations of claim 16 as detailed above.
Kurozuka further discloses determining at least one mask area comprises extending the at least one mask area beyond the area of non-planarity (see Figure 16A and Paragraph [0224]; wherein it is disclosed that subregions 45 within the non-screen region 56 have been determined as non-planar, or may be those which have been determined as planar but belong to a group of planes with small areas. That is, with reference to figure 16A, there are portions of a human body which only partially impede/overlap planar subregions 45. However, because those partially overlapped subregions 45 belong to a group of planes with small areas they are prevented from being illuminated with image light the same way non-planar/non-screen regions 56 are. Thereby, portions of the projected image are decimated beyond areas where non-planarity is detected).
Regarding Claim 19, Kurozuka as modified by Ide discloses the limitations of claim 18 as detailed above.
Kurozuka further discloses the area beyond the area of non-planarity extends to a limit of the field of view in at least one dimension (see Annotated Figure 16A Below and Paragraph [0224]; wherein it is disclosed that subregions 45 within the non-screen region 56 have been determined as non-planar, or may be those which have been determined as planar but belong to a group of planes with small areas. That is, with reference to figure 16A, there are portions of a human body which only partially impede/overlap planar subregions 45. However, because those partially overlapped subregions 45 belong to a group of planes with small areas they are prevented from being illuminated with image light the same way non-planar/non-screen regions 56 are. Thereby, the area beyond the area of non-planarity extends to a limit of the field of view as depicted in the figure below).

    PNG
    media_image1.png
    340
    680
    media_image1.png
    Greyscale

Regarding Claim 20, Kurozuka teaches the limitations of claim 16 as detailed above.
Kurozuka further teaches determining an area of the field of view in which the depth data indicates an area lacking a projection surface (see Paragraph [0213]); and 
blanking the visible laser light pulses in the area lacking the projection surface (see Paragraph [0213]; wherein it is disclosed that laser light for image displaying purposes can be selectively projected only in a planar portion such that only in those subregions 45 which are determined as substantially planar does the system controller 11 perform image displaying with laser light 4 for image displaying purposes, thereby making it possible to accurately prevent an image from being projected onto an obstacle 22 having a predetermined curvature).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurozuka et al (US 2009/0147224; hereinafter referred to as Kurozuka) as modified by Ide et al (US 2015/0036105; hereinafter referred to as Ide) as applied to claim 5, in view of Viswanathan et al (US 2016/0080709; hereinafter referred to as Viswanathan).
Regarding Claim 6, Kurozuka as modified by Ide discloses the limitations of claim 5 as detailed above.
Kurozuka as modified by Ide does not expressly disclose that the virtual protective housing circuit is operable to decimate pixels in an entirety of a projected image when at least one measured distance is below a threshold.
Viswanathan discloses an apparatus (Figure 1; Scanning Laser Projector 100) comprising: 
a scanning mirror assembly (Figure 1; Scanning Mirror 116) to scan incident light in a field of view (see Figure 1 and Paragraph [0029]); 
a first laser light source (Figure 1; Laser Modules 110, 120 and 130) to produce visible laser light pulses (see Figure 1 and Paragraph [0027]);
a second laser light source (Figure 1; Infrared Laser Module 164) to produce infrared laser light pulses (see Figure 1 and Paragraph [0056]; wherein it is disclosed that infrared light is produced by IR light source 164),
a virtual protective housing circuit (Figure 1; Laser Safety Module 190); wherein
the virtual protective housing circuit (Figure 1; Laser Safety Module 190) comprises: 
an IR light detector (Figure 19; Proximity Sensor 704) to detect reflections of IR laser light pulses (see Paragraph [0055]); and a time-of-flight (TOF) measurement circuit responsive to the IR light detector to measure distances to reflection points in the field of view (see Paragraphs [0056]-[0057]), wherein
the virtual protective housing circuit (Figure 1; Laser Safety Module 190) is operable to alternately blank and not blank groups of pixels in an entirety of a projected image when at least one measured distance is below a threshold (see Paragraph [0042]; wherein it is disclosed that if a wall/projection surface is determined to be too close/below a threshold then the system turns off, thereby blanking pixels in an entirety of the projected image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the apparatus of Kurozuka as modified by Ide such that the virtual protective housing circuit is operable to alternately blank and not blank groups of pixels in an entirety of a projected image when at least one measured distance is below a threshold, as taught by Viswanathan, because doing so would prioritize the safety of the viewer(s) while simultaneously ensuring that a high quality projection image is only produced on a desired projection surface.

Response to Arguments
Applicant’s arguments, see page 7, filed 12/03/2021, with respect to the objections to claims 4 and 16 have been fully considered and are persuasive. The objections to claims 4 and 16 have been withdrawn. 
Applicant’s arguments with respect to claims 1-2, 4-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882